Stephens, J.
1. Upon the trial of one charged with the offense of adultery and fornication the fact of marriage of the defendant may be proved by parol testimony. Such evidence to the effect that the defendant was a married man and had a wife and children was not inadmissible upon the ground that the marriage license or a certified copy thereof was the highest and best evidence.
2. The evidence as to the venue of the alleged crime was sufficient to authorize the jury to conclude that the offense was committed within the jurisdiction of the court.
3. The verdict was supported.by the evidence, and no error of law was committed.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.